Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9th, 2022 has been entered.
Claims 1, 4-5, 9, 12-17, 19, and 21-25 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 30th, 2020.
Claim Interpretation
Specification discloses the wording “generate no lift” not only refers to a case where lift is not generated at all but also encompasses a case where substantially no lift is generated and a case where a small amount of lift is generated (Pg. 5 Para 5); the wording “oriented horizontally” not only refers to a case where it is exactly oriented horizontally but also encompasses a case where it is oriented substantially horizontally, and the horizontal orientation upon forward flight causes an angle of attack of the barrier member to be zero degree or substantially zero degree (Pg. 6 Paras 1-2). Thus, in the light of the specification, the limitation “an angle of attack of the barrier member is zero” would also be interpreted as “an angle of attack of the barrier member is substantially zero”.
Claim Objections
Claims 1, 14-15, 17, 22 and 24-25 are objected to because of the following informalities:  
In claim 1 line 15, “…is zero.” should read “… is zero degree.”
The above are only examples of such informalities. The Applicant is required to review the claims 14-15, 17, 22 and 24-25, and correct all such informalities.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9, 12-17, 19, and 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 15, 17, 21 and 23 recite limitation “predetermined speed”. The scope of “predetermined speed” is unclear and will not be considered for the examination.
Claims 5, 9, 12-14 and 22 are rejected due to their dependency on claim 1.
Claims 16 and 24 is rejected due to their dependency on claim 23.
Claims 19 and 25 are rejected due to their dependency on claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,120,564) in view of Gaunt (US 6,138,954)
	Regarding claims 1 and 15, White ‘564 teaches (figures 1-2) a compound helicopter/aircraft (10) comprising:
	a fuselage (12) (Col. 5 Lines 46);
	a fixed wing (14) fixed to the fuselage (Col. 5 Lines 48-49);
	a rotary wing/ rotor (40) with blades (42) rotatably coupled to the fuselage (Col. 6 Lines 18-20)
	but it is silent about a barrier member attached to a part, of the fuselage, that is above the fixed wing and is between the rotary wing and the fixed wing,
	wherein at least a part of a lower surface of the barrier member is facing an upper surface of the fixed wing and is exposed to an upwash from the fixed-wing during forward flight of the compound helicopter, 
	wherein at least a part of an upper surface of the barrier member is exposed to a downwash from the rotary wing during the forward flight of the compound helicopter, and
	wherein the barrier member includes a front end, a rear end, and a cross-section that is symmetrical about a plane coupling the front end and the rear end to each other, and
	wherein, upon a forward flight, an angle of attack of the barrier member is zero degree.
	However,  Gaunt ‘954 teaches (figures 1a-1c) the aircraft air funnel slat system for comprising an aircraft (100) with wing (120) and symmetrical slat/barrier member (200) pivotably attached to fuselage (110) above wing (112) whose angle of incidence may be changed (Col. 3 Lines 28-30, 56; Col. 4 Lines 20-21, 42-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White ‘564 to incorporate the teachings of Gaunt ‘954 to configure a barrier member attached to a part, of the fuselage, that is above the fixed wing and is between the rotary wing and the fixed wing,
	wherein at least a part of a lower surface of the barrier member is facing an upper surface of the fixed wing and is exposed to an upwash from the fixed-wing during forward flight of the compound helicopter (clearly seen in figure 1(b)),
	wherein at least a part of an upper surface of the barrier member is exposed to a downwash from the rotary wing during the forward flight of the compound helicopter (modified White ‘564 results in this structural configuration),
wherein the barrier member includes a front end, a rear end, and a cross-section that is symmetrical about a plane coupling the front end and the rear end to each other, and 
wherein, upon a forward flight, an angle of attack of the barrier member is zero degree (zero degree is interpreted as substantially zero degree in the light of the specification).
One of ordinary skill in art would recognize that doing so would increase lift to aircraft wings and rotors (Gaunt ‘954; Col. 2 Lines 55-57).
Regarding claim 4, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) wherein the barrier member is swingably/pivotably attached to the fuselage to allow the plane to be oriented horizontally upon the forward flight (Gaunt ‘954, Col. 3 Lines 42-49; oriented horizontally is interpreted as substantially horizontally in the light of the specification).
Regarding claims 9 and 16, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) wherein the barrier member blocks at least a part of the downwash from the rotary wing to reach the upper surface of the fixed wing during the forward flight of the compound helicopter (barrier member is in between rotary wing and fixed wing).
Regarding claim 12, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is disposed in a downwash of the rotary wing and an upwash from the fixed wing (barrier member is in between rotary wing and fixed wing).
Regarding claim 13, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is rotated based on a flight condition such that the barrier member is oriented horizontally during flight (Gaunt ‘954, Col. 3 Lines 42-49; oriented horizontally is interpreted as substantially horizontally in the light of the specification).
Regarding claim 14, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is swingably attached to the fuselage to maintain/include the angle of attack of zero degree of the barrier member during flight of the compound helicopter (Gaunt ‘954, Col. 3 Lines 42-49; zero degree is interpreted as substantially zero degree in the light of the specification).
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,120,564) and Gaunt (US 6,138,954) as applied to claims 1 above, and further in view of Miranda (US 3,834,654).
Regarding claim 5, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) as described in claim 1 but it is silent about the barrier member includes a tip that is coupled to a wing tip of the fixed wing. 
However, Miranda ‘654 teaches (figures 2-4) an aircraft (10) with rearwardly swept wings (24, 24a) and forwardly swept wings (28, 28a) whose tips are connected by a pair of vertical fins (34, 34a) (Col. 3 Lines 56-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified White ‘564 to incorporate the teachings of Miranda ‘654 to configure the barrier member whose tip is coupled to a wing tip of the fixed wing. One of ordinary skill in art would recognize that doing so would increase torsional stiffness in the wing tip region (Miranda ‘654; Col. 4 Lines 66-68; Col. 4 Line 1).
Claim(s) 17, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,120,564) in view of Gaunt (US 6,138,954) and Sikorsky (US 2,517,509).
	Regarding claim 17, White ‘564 teaches (figures 1-2) a compound helicopter/aircraft (10) comprising:
	a fuselage (12) (Col. 5 Lines 46);
	a fixed wing (14) fixed to the fuselage (Col. 5 Lines 48-49);
	a rotary wing/ rotor (40) with blades (42) rotatably coupled to the fuselage (Col. 6 Lines 18-20)
	but it is silent about a barrier member attached to a part, of the fuselage,
wherein the barrier member is disposed in a downwash of the rotary wing and an upwash from the fixed wing,   
	wherein the barrier member includes a front end, a rear end, and a cross-section that is symmetrical about a plane coupling the front end and the rear end to each other, and 
wherein, upon a forward flight, an angle of attack of the barrier member is zero degree.
	However,  Gaunt ‘954 teaches (figures 1a-1c) the aircraft air funnel slat system for comprising an aircraft (100) with wing (120) and symmetrical slat/barrier member (200) pivotably attached to fuselage (110) above wing (112) whose angle of incidence may be changed (Col. 3 Lines 28-30, 56; Col. 4 Lines 20-21, 42-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White ‘564 to incorporate the teachings of Gaunt ‘954 to configure a barrier member attached to a part, of the fuselage, 
wherein the barrier member is disposed in a downwash of the rotary wing (modified White ‘564 results in this structural configuration) and an upwash from the fixed wing (clearly seen in figure 1(b)),   
	wherein the barrier member includes a front end, a rear end, and a cross-section that is symmetrical about a plane coupling the front end and the rear end to each other, and 
wherein, upon a forward flight, an angle of attack of the barrier member is zero degree (zero degree is interpreted as substantially zero degree in the light of the specification).
One of ordinary skill in art would recognize that doing so would increase lift to aircraft wings and rotors (Gaunt ‘954; Col. 2 Lines 55-57).
Modified White ‘564 is silent about wherein upon a forward flight, the fuselage is tilted forward. Sikorsky ‘509 teaches (figure 19) helicopter (30) in the state of acceleration/forward flight wherein the fuselage is tilted forward (clearly seen in figure 19) (Col. 2 Line 49-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified White ‘564 to incorporate the teachings of Sikorsky ‘509 to configure a compound helicopter wherein upon a forward flight, the fuselage is tilted forward. One of ordinary skill in art would recognize that doing so would use lift component for forward flight.
Regarding claim 19, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) wherein the barrier member blocks at least a part of the downwash from the rotary wing to reach the upper surface of the fixed wing during the forward flight of the compound helicopter (barrier member is in between rotary wing and fixed wing).
Regarding claim 25, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is swingably attached to the fuselage to maintain/include an angle of attack of zero degree of the barrier member during flight of the compound helicopter (Gaunt ‘954, Col. 3 Lines 42-49; zero degree is interpreted as substantially zero degree in the light of the specification).
Claim(s) 21-22 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,120,564) and Gaunt (US 6,138,954) as applied to claims 1 and 15 above respectively, and further in view of Sikorsky (US 2,517,509).
	Regarding claims 21 and 23, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10) according claims 1 and 15 respectively but it is silent about wherein upon a forward flight, the fuselage is tilted forward. Sikorsky ‘509 teaches (figure 19) helicopter (30) in the state of acceleration/forward flight wherein the fuselage is tilted forward (clearly seen in figure 19) (Col. 2 Line 49-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified White ‘564 to incorporate the teachings of Sikorsky ‘509 to configure a compound helicopter wherein upon a forward flight, the fuselage is tilted forward. One of ordinary skill in art would recognize that doing so would use lift component for forward flight.
Regarding claims 22 and 24, modified White ‘564 teaches (figures 1-2) the compound helicopter/aircraft (10), wherein the barrier member is swingably attached to the fuselage to maintain/include an angle of attack of zero degree of the barrier member during flight of the compound helicopter (Gaunt ‘954, Col. 3 Lines 42-49; zero degree is interpreted as substantially zero degree in the light of the specification).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 and 17 regarding claim limitation “an angle of attack of zero degree” have been fully considered but are moot because the new ground of rejection rely on the scope of the limitation as described in the specification and interpreted in the rejection above. 
In response to applicant's argument with respect to claim(s) 1 and 17 regarding the combination of White (US 9,120,564) and  Gaunt (US 6,138,954), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such it would have been obvious to one of ordinary skill in the art to use of “slat” of Gaunt ‘954 to increase lift to aircraft wings and rotors (Gaunt ‘954; Col. 2 Lines 55-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/21/2022